Case: 17-11287    Date Filed: 12/05/2017   Page: 1 of 6


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 17-11287
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 2:16-cv-00695-VEH



ROGER SHULER,
CAROL SHULER,

                                                              Plaintiffs-Appellants,

                                       versus

JESSICA MEDEIROS GARRISON,
LUTHER J. STRANGE, III,
individually and in his official capacity as Alabama attorney general,
BILL BAXLEY,
LIBERTY DUKE,
CHRISTINA CROW, et al.,

                                                             Defendants-Appellees.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                                (December 5, 2017)
                 Case: 17-11287        Date Filed: 12/05/2017   Page: 2 of 6


Before TJOFLAT, MARCUS and ROSENBAUM, Circuit Judges.

PER CURIAM:

      On April 29, 2016, Plaintiffs-Appellants Roger Shuler and Carol Shuler,

proceeding pro se,1 filed a ten-count complaint against twenty-eight defendants,

alleging a host of federal and state claims arising from the foreclosure of their

home. The Shulers later filed their First Amended Complaint on July 8, 2016, in

which they substituted a defendant for its parent company and added a twenty-

ninth defendant (collectively, Defendants-Appellees).

      On January 13, 2017, District Court Judge Proctor dismissed the Shulers’

First Amended Complaint with prejudice. The Shulers then, on February 9, filed

three motions: a motion for leave to amend their complaint under Federal Rule of

Civil Procedure 15, a motion to alter or amend the Court’s judgment under Rule

59(e), and a motion seeking recusal of Judge Proctor and “all judges in the

Northern District of Alabama and in the U.S. Eleventh Circuit Court of Appeals.”

Judge Proctor denied the motion to recuse on February 23, but nonetheless recused

himself for reasons unrelated to the arguments made in the Shulers’ motion. The

case was reassigned to Judge Hopkins of the Northern District of Alabama. In an

order dated February 27, 2017, Judge Hopkins denied the Shulers’ Rule 15 and

Rule 59(e) motions.


      1
          The Shulers also proceed pro se in this appeal.
                                                 2
                Case: 17-11287        Date Filed: 12/05/2017       Page: 3 of 6


       The Shulers made two additional motions on March 13. First, they moved

again for all Northern District of Alabama and Eleventh Circuit judges to be

recused. Next, under Rule 60, they moved for all of Judge Proctor’s orders to be

vacated and for Judge Hopkins’ order denying their Rule 59(e) motion to be

vacated. 2 Judge Hopkins denied both motions in a March 17 order.

       The Shulers filed a notice of appeal on March 22, stating,

       Plaintiffs . . . hereby appeal to the United States Court of Appeals for
       the Eleventh Circuit from the order dated 2/27/17 (Doc. 169) denying
       the Shulers [sic] Rule 59 Motion to Reconsider (Doc. 156, 2/9/17).

In their appellate brief, however, the Shulers challenge three rulings outside the

scope of their notice of appeal: Judge Proctor’s order dismissing their complaint,

Judge Hopkins’ February 27 order insofar as it denied their Rule 15 motion, and

Judge Hopkins’ order denying their Rule 60 motion. Defendants-Appellees

contend that under Federal Rule of Appellate Procedure 3(c) and related case law,

we have jurisdiction over only the District Court’s denial of the Shulers’ Rule

59(e) motion. We agree.

       “The notice of appeal must . . . designate the judgment, order, or part thereof

being appealed.” F. R. App. P. 3(c); Osterneck v. E.T. Barwick Indus., Inc., 825
F.2d 1521, 1528 (11th Cir. 1987). “Where the appellant notices the appeal of a


       2
          The Shulers argued that all of Judge Proctor’s orders were issued despite a conflict of
interest and thus should be vacated. Further, because Judge Hopkins’ denial of their Rule 59(e)
motion relied upon Judge Proctor’s order dismissing their complaint, it too should be vacated.
                                                3
                Case: 17-11287       Date Filed: 12/05/2017      Page: 4 of 6


specified judgment only or a part thereof,” moreover, “this court has no

jurisdiction to review other judgments or issues which are not expressly referred to

and which are not impliedly intended for appeal.” C. A. May Marine Supply Co. v.

Brunswick Corp., 649 F.2d 1049, 1056 (5th Cir. 1981). 3 Otherwise, because the

intent to appeal is not clear, prejudice would likely fall upon the adverse party. Id.

But we also recognize that “the Federal Rules of Appellate Procedure ‘were not

adopted to set traps and pitfalls by way of technicalities for unwary litigants.”’

Finch v. City of Vernon, 845 F.2d 256, 259 (11th Cir. 1988) (quoting Des Isles v.

Evans, 225 F.2d 235, 236 (5th Cir. 1955)). We may thus show some leniency

when an appellant’s exhibited intent is contrary to a technical mistake that would

otherwise impede his appeal. See Pitney Bowes, Inc. v. Mestre, 701 F.2d 1365,

1374–75 (11th Cir. 1983); C. A. May Marine, 649 F.2d at 1056. This is especially

so for pro se litigants. See Finch, 845 F.2d at 259–60.

       The Shulers’ notice of appeal specifies with precision what they are

appealing, down to the relevant dates and docket numbers. This specificity

indicates that appealing only the denial of their Rule 59(e) motion was not a

technical mistake; their notice of appeal does not illustrate intent to bring a broader

appeal. See Pitney Bowes, 701 F.2d at 1374–75. Further, allowing the Shulers’


       3
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
adopted as binding precedent all Fifth Circuit decisions handed down prior to the close of
business on September 30, 1981.
                                               4
              Case: 17-11287     Date Filed: 12/05/2017    Page: 5 of 6


brief to dictate the scope of this appeal would be unfair to the Defendants-

Appellees, who from the notice of appeal could derive only that the Rule 59(e)

motion was at issue. This appeal is therefore limited to the District Court’s denial

of the Shulers’ Rule 59(e) motion. We turn now to this ruling.

       We review the denial of a Rule 59(e) motion for an abuse of discretion.

Am. Home Assurance Co. v. Glenn Estess & Assocs., Inc., 763 F.2d 1237, 1238–39

(11th Cir. 1985). A Rule 59(e) motion may not be used “to relitigate old matters,

raise argument or present evidence that could have been raised prior to the entry of

judgment.” Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007). Rather, “[t]he

only grounds for granting [a Rule 59(e)] motion are newly-discovered evidence or

manifest errors of law or fact.” Id. (internal quotation marks omitted). A manifest

error is one that amounts to a “wholesale disregard, misapplication, or failure to

recognize controlling precedent.” Oto v. Metro. Life Ins. Co., 224 F.3d 601, 606

(7th Cir. 2000); see also Venegas-Hernandez v. Sonolux Records, 370 F.3d 183,

195 (1st Cir. 2004) (defining manifest error as an error “that is plain and

indisputable, and that amounts to a complete disregard of the controlling law”).

      Here, the District Court characterized the Shulers’ Rule 59(e) motion as

“nothing more than an attempt to reargue [their] previously dismissed claims.” It

accordingly denied the motion. Cf. Arthur, 500 F.3d at 1343. Having reviewed the




                                          5
                Case: 17-11287        Date Filed: 12/05/2017      Page: 6 of 6


Shulers’ Rule 59(e) motion and arguments on appeal,4 we agree with the District

Court’s characterization. The District Court thus did not abuse its discretion when

denying the Shulers’ Rule 59(e) motion.

AFFIRMED.




       4
          The Shulers’ appellate brief is dedicated primarily to arguing that the District Court
erred in dismissing their complaint, which is not on appeal. They do contend that their Rule
59(e) motion should have been granted because, in dismissing their complaint, the District Court
employed the pleading standard articulated in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127
S. Ct. 1955 (2007), which they assert is no longer followed. Twombly, however, remains good
law in this Circuit. See Hoefling v. City of Miami, 811 F.3d 1271, 1276 (11th Cir. 2016).
        The Shulers also argue that a conflict of interest rendered Judge Proctor disqualified
before he dismissed their complaint. Thus, because Judge Hopkins’ order relied on Judge
Proctor’s dismissal, it must be vacated under Liljeberg v. Health Services Acquisition Corp., 486
U.S. 847, 108 S. Ct. 2194 (1988). See supra note 2. This is a Rule 60 challenge and we have no
jurisdiction over the District Court’s denial of the Shulers’ Rule 60 motion.
                                                6